Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9  recites the limitation "base materials comprising.”  There is insufficient antecedent basis for this limitation in the claim. Claim 9 is written as an independent claim, however it refers to base materials that do not have antecedent basis. The claim is written without a preamble, which should be adjusted to reflect proper claim form.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 8 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Haouas (US20210163080) with priority to WO2019122978.
Regarding claim 8, Haouas discloses a welding method of welding base materials comprising: a lower plate which is a base material made of metal and positioned at a lower side ([0018] first and second sheet is made of a steel), and an upper plate which is a base material made of metal, positioned at an upper side of the lower plate, and attached to the lower plate by welding ([0018] first and second sheet is made of a steel, [0011] second sheet vertically overlaps the first sheet), the welding method comprising: forming one or more grooves having a predetermined width and a predetermined depth in any one of the lower plate and the upper plate ([0074] groove 5, [0099] having predetermined depth D1, Figs. 10 and 11); overlapping the lower plate and the upper plate so that the lower plate grooves of the lower plate and the upper plate grooves of the upper plate mesh with one another ([0106] positioning the edge of the first sheet 2 above the second sheet 3, using groove 5); and performing the welding to form a bead at a welding part ([0106] welding first and second sheets).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Haouas (US20210163080) in view of Shin (US20090152326).
Regarding claims 1 and 9, Haouas teaches a welding method of welding base materials and base materials comprising: a lower plate which is a base material made of metal and positioned at a lower side ([0018] first and second sheet is made of a steel), and an upper plate which is a base material made of metal, positioned at an upper side of the lower plate, and attached to the lower plate by welding  ([0018] first and second sheet is made of a steel, [0011] second sheet vertically overlaps the first sheet), the welding method comprising: forming one or more lower plate grooves having a predetermined width and a predetermined depth at one side of an upper surface of the lower plate ([0074] groove 5, [0099] having predetermined depth D1, Figs. 10 and 11); overlapping the lower plate and the upper plate so that the lower plate grooves of the lower plate and the upper plate grooves of the upper plate mesh with one another ([0106] positioning the edge of the first sheet 2 above the second sheet 3, using groove 5);  and performing the welding to form a bead at a welding part ([0106] welding first and second sheets) but is silent on forming one or more upper plate grooves having a predetermined width and a predetermined depth at one side of a lower surface of the upper plate. 
However, Shin teaches forming one or more upper plate grooves having a predetermined width and a predetermined depth at one side of a lower surface of the upper plate ([0136] energy directors 121 formed on the top board 120, Fig. 4).
Haouas and Shin are considered to be analogous to the claimed invention because they are in the same field of welding methods. It would have been obvious to have modified Haouas to incorporate the teachings of Shin to have upper plate grooves on the lower sides of the upper plate in order to determine the depth of the channel created by a result of welding (Shin [0011]).
Regarding claim 2, Haouas and Shin teach the welding method of claim 1, but Haouas is silent on  wherein each of the grooves formed in the lower and upper plates is formed in any one of a serrated shape, a semi-circular shape, an elliptical shape, and a quadrangular shape.
However, Shin teaches  wherein each of the grooves formed in the lower and upper plates is formed in any one of a serrated shape, a semi-circular shape, an elliptical shape, and a quadrangular shape (Fig, 4A grooves of upper plate 120 having a serrated shape, grooves of lower plate 110 having a quadrangular shape).
It would have been obvious to have modified Haouas to incorporate the teachings of Shin to have the grooves be of a serrated or quadrangular shape in order to determine the depth of the channel created by a result of welding (Shin [0011]).
Regarding claim 3, Haouas and Shin teach the welding method of claim 1, but Haouas is silent on wherein a shape of each of the grooves formed in the lower and upper plates has any one of a simply repeated pattern, an a periodically repeated pattern, a periodically repeated pattern, and a single pattern.
However, Shin teaches wherein a shape of each of the grooves formed in the lower and upper plates has any one of a simply repeated pattern, an a periodically repeated pattern, a periodically repeated pattern, and a single pattern (Fig, 4A grooves of upper plate 120 having a serrated shape that repeat, grooves of lower plate 110 having a quadrangular shape that repeat).
It would have been obvious to have modified Haouas to incorporate the teachings of Shin to have the grooves repeat in order to determine the depth of the channel created by a result of welding (Shin [0011]).
Regarding claim 4, Haouas and Shin teach the welding method of claim 1, and Haouas teaches wherein there is a non-contact portion p2 where at least one pair of grooves, among the grooves formed in the lower and upper plates which mesh with one another, is not in contact with each other ([0109] distance D4 between the edge 2a3 of the first sheet and the inclined portion of groove 5 of the second sheet, Fig. 12C top of edge 2a3 shown to be not in contact with the second sheet).
Regarding claims 5 and 10, Haouas and Shin teach the welding method of claim 1 and base material of claim 9, and Haouas teaches wherein a thickness t2 of the lower plate is 0.1 to 80.0 mm ([0022] the thickness of the first and second sheets is between 1.5 and 4 mm), and a thickness t1 of the upper plate is 0.1 to 40.0 mm ([0022] the thickness of the first and second sheets is between 1.5 and 4 mm).

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Haouas (US20210163080) and Shin (US20090152326) as applied to claims 1 and 9 above, in further view of Shiozaki (US10590974).
Regarding claims 6 and 11, Haouas and Shin teach the welding method of claim 1 and base material of claim 9, but are silent on wherein an overall length A of the grooves is set within a range defined by an Expression 1, 0.5×t min<A<2.0×t min (Expression 1), where t min is a thickness of the base material which is the smaller of a thickness t1 of the upper plate and a thickness t2 of the lower plate, and where A is an overall length of the grooves.
However, Shiozaki  teaches wherein an overall length A of the grooves is set within a range defined by an Expression 1, 0.5×t min<A<2.0×t min (Expression 1), where t min is a thickness of the base material which is the smaller of a thickness t1 of the upper plate and a thickness t2 of the lower plate, and where A is an overall length of the grooves (Table 1, Wp being the length of the groove and h being the thickness of the plate, satisfied expression 1).
Haouas, Shin, and Shiozaki are considered to be analogous to the claimed invention because they are in the same field of welding methods. It would have been obvious to have modified Haouas and Shin to incorporate the teachings of Shiozaki to have the length of the groove satisfy the expression in order to increase fatigue strength of the welded joint (Shiozaki Col. 9 lines 1-6).

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Haouas (US20210163080) and Shin (US20090152326) as applied to claims 1 and 9 above, in further view of Murai (JP4090599) with citations made to attached machine translations.
Regarding claims 7 and 12, Haouas and Shin teach the welding method of claim 1 and base material of claim 9, but are silent on wherein a width B of the grooves is set within a range defined by an Expression 2, B<0.2×t min (Expression 2), where t min is a thickness of the base material which is the smaller of a thickness t1 of the upper plate and a thickness t2 of the lower plate, and
Murai teaches wherein a width B of the grooves is set within a range defined by an Expression 2, B<0.2×t min (Expression 2), where t min is a thickness of the base material which is the smaller of a thickness t1 of the upper plate and a thickness t2 of the lower plate, and where B is a width of the grooves ([0046] plate member 12 having thickness of 12mm, with recess depths of 1mm, satisfies expression 2).
Haouas, Shin, and Murai are considered to be analogous to the claimed invention because they are in the same field of welding methods. It would have been obvious to have modified Haouas and Shin to incorporate the teachings of Murai to have the thickness of the grooves satisfy the above expression in order to obtain a penetration depth equivalent to a constant part at a start part and an end part of a welding and to prevent an overlap due to excessive over sticking (Murai [0012]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABIGAIL H RHUE/					/BRIAN W JENNISON/	Examiner, Art Unit 3761                         			Primary Examiner, Art Unit 3761                                                                                                                                                                                                                                                                                                                                                                                     11/25/2022